 Case 4:20-cv-00467-SDJ Document 18 Filed 11/16/20 Page 1 of 1 PageID #: 132




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

THE TRANSPARENCY PROJECT                    §
                                            §
v.                                          §   CIVIL NO. 4:20-CV-467-SDJ
                                            §
U.S. DEPARTMENT OF JUSTICE,                 §
ET AL.                                      §

                     PRELIMINARY SCHEDULING ORDER

      The Court, having vacated the Order Governing Proceedings, (Dkt. #17),

enters .this case-specific order which controls this action pending further order of the

Court. The following actions shall be completed by the dates indicated.

            Deadline                            Event

            01/15/2021    The parties shall file a joint status report
                          concerning the status of each FOIA request.
            03/16/2021    The parties shall file a joint status report
                          concerning the status of each FOIA request.
            05/17/2021    The parties shall file a joint proposed
                          scheduling order proposing deadlines to govern
                          the disposition of this case.


          So ORDERED and SIGNED this 16th day of November, 2020.




                                                     ____________________________________
                                                     SEAN D. JORDAN
                                                     UNITED STATES DISTRICT JUDGE
